DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Reference WO 2014/082855 has also been lined through as it does not appear to be relevant to the invention and appears to be cited in error.  US 20150314686 appears to correspond to WO 2014/082885 mentioned in the disclosure, and has been considered and relied upon below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites ““wherein an isolation valve is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the wheel brake from the brake cylinder and from the accumulator”.  Claim 10 recites similar.  It is not clear how isolation valve 22 isolates the wheel brake 28 from the accumulator 42 as claimed.  The valve appears in the line connecting the brake 28 to cylinder 16, but has no control over the fluid in line 32 connecting the wheel brake 28 and accumulator 42.  It is therefore unclear what is encompassed by “at least partially hydraulically isolate” as recited in the claim.

Claim 5 recites the exemplary language “for example utilizing closed-loop and/or open-loop control” which renders the claim indefinite.  It is not clear if the specific control is required or merely exemplary.  MPEP 2173.05(d)
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “electrical voltage signals and/or electrical current signals”, and the claim also recites “pulse-width-modulated electrical signals” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al (US# 20120299367).
	Ross et al disclose all the limitations of the instant claims including; a method for controlling a hydraulic brake system during a regenerative braking process which utilizes a generator braking torque effected by an electric machine 4, wherein a hydraulic fluid is displaced in the direction of a wheel brake  2-Ia/2-Ib by means of a brake cylinder 8, and wherein at least a volume fraction of the hydraulic fluid is conducted into an accumulator 12-I, wherein the method comprises the step whereby at least a volume fraction of the hydraulic fluid is conveyed from the accumulator 12-I in the direction of the wheel brake by means of a pump 22, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if a braking torque demand is higher than a braking torque limit (330, figure 3) of the electric machine. [0069]
 	Regarding claim 2, a pressure dissipation valve 16-Ia is adjusted in a direction away from a closed state in order to conduct at least a volume fraction of the hydraulic fluid back into the accumulator 12-I via the pressure dissipation valve (figure 4), and wherein an isolation valve 14-Ib is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the wheel brake 2-Ib from the brake cylinder and from the accumulator.   Figure 5.

	Regarding claim 9, Ross et al disclose all the limitations of the instant claims including; a brake cylinder 8 and a wheel brake 2 which are hydraulically connected to one another via a feed line 10, wherein the brake cylinder is configured to displace a hydraulic fluid in the direction of the wheel brake, and the wheel brake is configured to impart a hydraulic braking torque by means of the hydraulic fluid;  an isolation valve 14-Ib which is fluidically assigned to the feed line 10 and which is configured to close the feed line;  a return line (path with pump 22 and accumulator 12-I) for returning at least a volume fraction of the hydraulic fluid from a region positioned downstream of the isolation valve 14-Ib into a region positioned upstream of the isolation valve 14-Ib;  a pressure dissipation valve 16-Ia, a pump 22 and an accumulator 12-I, which are fluidically assigned to the return line, wherein the pump is configured to convey at least a volume fraction of the hydraulic fluid, the accumulator 12-I is configured to store at least a volume fraction of the hydraulic fluid, and the pressure dissipation valve 16-Ia is configured to open the return line;  a control unit 30 which is connected in signal-exchanging fashion to the isolation valve, the pressure dissipation valve and the pump and which is configured such that, in the presence of an actuation of the brake cylinder and in the presence of a generator braking torque of an electric machine, said control unit activates the pressure dissipation valve 16-Ia for adjustment in the direction of a closed state and activates the pump to impart a conveying action, in order to realize an increase of the hydraulic braking torque effected by the wheel brake, if a braking torque demand is higher than a braking torque limit of the electric machine.   [0065][0069]  Note [0065] incorrectly cites valve 16-Ib.  As shown in figure 9, this should be 14-Ib.
 	Regarding claim 10, the control unit is configured such that, after the adjustment of the pressure dissipation valve 16-Ia in the direction of the closed state, said control unit activates the pressure 
 	Regarding claim 11, the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, said control unit activates the pressure dissipation valve for adjustment in the direction away from the closed state and subsequently or simultaneously activates the isolation valve for adjustment in the direction of the closed state.   [0061] appears to indicate that valve 14-Ib is actuated subsequent to valve 16-Ia.
Regarding claim 15, the isolation valve 14-Ib and/or the pressure dissipation valve 16-Ia and/or the pump 22 and/or the accumulator 12-Ia are a constituent part of an anti-lock braking system.  [0055]

Claim(s) 1-5, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knechtges et al (US# 20150314686).
	Knechtges discloses all the limitations of the instant claims including; a method for controlling a hydraulic brake system during a regenerative braking process which utilizes a generator braking torque effected by an electric machine 50, wherein a hydraulic fluid is displaced in the direction of a wheel brake 30 by means of a brake cylinder 16, and wherein at least a volume fraction of the hydraulic fluid is conducted into an accumulator 42 [0049], wherein the method comprises the step whereby at least a volume fraction of the hydraulic fluid is conveyed from the accumulator 42 in the direction of the wheel brake by means of a pump 38, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if a braking torque demand is higher than a braking torque limit  of the electric machine. [0052] 

	Regarding claim 3, the pressure dissipation valve 36 is adjusted in the direction away from the closed state and, subsequently or simultaneously, the isolation valve 24 is adjusted in the direction of the closed state.   [0067][0068] appears to suggest simultaneous control.
	Regarding claim 4, the pressure dissipation valve 36 is adjusted in the direction away from the closed state and the isolation valve 24 is adjusted in the direction of the closed state in order to set a differential pressure between a region positioned downstream of the isolation valve and a region positioned upstream of the isolation valve and thereby meter the hydraulic braking torque effected by the wheel brake.   [0067][0068][0071]  Note control of valves 36 and 24 at the same time as disclosed inherently creates a differential between regions upstream and downstream of valve 24.
	Regarding claim 5, the pressure dissipation valve 36 and/or the isolation valve 24 is adjusted by means of at least one associated actuator (solenoid), in order to set the differential pressure, by virtue of the at least one actuator being activated by means of an electrical voltage signal and/or electrical current signal, for example utilizing closed-loop and/or open-loop control.   [0036]
 	Regarding claim 8, the adjustment of the isolation valve and/or during the adjustment of the pressure dissipation valve, a conveying action of the pump is maintained.  [0059]
	Regarding claim 9, Knechtges et al disclose all the limitations of the instant claims including; a brake cylinder 16 and a wheel brake 30 which are hydraulically connected to one another via a feed line 20, wherein the brake cylinder is configured to displace a hydraulic fluid in the direction of the wheel brake, and the wheel brake is configured to impart a hydraulic braking torque by means of the hydraulic 
 	Regarding claim 10, the control unit is configured such that, after the adjustment of the pressure dissipation valve 36 in the direction of the closed state, said control unit activates the pressure dissipation valve 36 for adjustment in the direction away from the closed state, in order to conduct at least a volume fraction of the hydraulic fluid back into the accumulator 42 [0049], and activates the isolation valve 24 for adjustment in the direction of a closed state, in order to at least partially hydraulically isolate the wheel brake from the brake cylinder and the accumulator.   [0067][0068]
 	Regarding claim 11, the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, said control unit activates the pressure dissipation valve for adjustment in the direction away from the closed state and subsequently or simultaneously 
Regarding claim 12, the pressure dissipation valve 36 is adjusted in the direction away from the closed state and the isolation valve 24 is adjusted in the direction of the closed state in order to set a differential pressure between a region positioned downstream of the isolation valve and a region positioned upstream of the isolation valve and thereby meter the hydraulic braking torque effected by the wheel brake.   [0067][0068][0071]  Note control of valves 36 and 24 at the same time as disclosed inherently creates a differential between regions upstream and downstream of valve 24.
	Regarding claim 13, the pressure dissipation valve and/or the isolation valve is assigned at least one actuator which is connected in signal-exchanging fashion to the control unit and which is configured to be activated by means of electrical voltage signals and/or electrical current signals [0036] and wherein the control unit is configured to activate the at least one actuator in order to set the pressure difference.  Note the solenoid valves are capable of actuation by pulse-width-modulated electrical signals, though it is not clear if it is required by the claim.

Claim(s) 1-5, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haupt et al (US# 20070296264).
	Haupt et al disclose all the limitations of the instant claims including; a method for controlling a hydraulic brake system during a regenerative braking process which utilizes a generator braking torque effected by an electric machine 4, wherein a hydraulic fluid is displaced in the direction of a wheel brake 2 by means of a brake cylinder 8, and wherein at least a volume fraction of the hydraulic fluid is conducted into an accumulator 12 [0045], wherein the method comprises the step whereby at least a volume fraction of the hydraulic fluid is conveyed from the accumulator 12 in the direction of the wheel brake by means of a pump 22, in order to realize an increase of a hydraulic braking torque effected by 
 	Regarding claim 2, a pressure dissipation valve 16 is adjusted in a direction away from a closed state in order to conduct at least a volume fraction of the hydraulic fluid back into the accumulator 12 via the pressure dissipation valve 16 [0045], and wherein an isolation valve 14 is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the wheel brake 2 from the brake cylinder 8 and from the accumulator 12.   [0045][0046] 
	Regarding claim 3, the pressure dissipation valve 16 is adjusted in the direction away from the closed state and, subsequently or simultaneously, the isolation valve 14 is adjusted in the direction of the closed state.   [0045][0046] appear to suggest simultaneous control.
	Regarding claim 4, the pressure dissipation valve 16 is adjusted in the direction away from the closed state and the isolation valve 14 is adjusted in the direction of the closed state in order to set a differential pressure between a region positioned downstream of the isolation valve and a region positioned upstream of the isolation valve and thereby meter the hydraulic braking torque effected by the wheel brake.   [0045][0046]  Note control of valves 16 and 14 at the same time as disclosed inherently creates a differential between regions upstream and downstream of valve 14.
	Regarding claim 5, the pressure dissipation valve 16 and/or the isolation valve 14 is adjusted by means of at least one associated actuator (solenoid), in order to set the differential pressure, by virtue of the at least one actuator being activated by means of an electrical voltage signal and/or electrical current signal, for example utilizing closed-loop and/or open-loop control.   [0041]
 	Regarding claim 8, the adjustment of the isolation valve and/or during the adjustment of the pressure dissipation valve, a conveying action of the pump is maintained.  [00046]
	Regarding claim 9, Haupt et al disclose all the limitations of the instant claims including; a brake cylinder 8 and a wheel brake 2 which are hydraulically connected to one another via a feed line 10, 
 	Regarding claim 10, the control unit is configured such that, after the adjustment of the pressure dissipation valve 16 in the direction of the closed state, said control unit activates the pressure dissipation valve 16 for adjustment in the direction away from the closed state, in order to conduct at least a volume fraction of the hydraulic fluid back into the accumulator 12 [0046], and activates the isolation valve 14 for adjustment in the direction of a closed state, in order to at least partially hydraulically isolate the wheel brake from the brake cylinder and the accumulator.   [0046]
 	Regarding claim 11, the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, said control unit activates the pressure dissipation 
Regarding claim 12, the pressure dissipation valve 16 is adjusted in the direction away from the closed state and the isolation valve 14 is adjusted in the direction of the closed state in order to set a differential pressure between a region positioned downstream of the isolation valve and a region positioned upstream of the isolation valve and thereby meter the hydraulic braking torque effected by the wheel brake.   [0045][0046]  Note control of valves 16 and 14 at the same time as disclosed inherently creates a differential between regions upstream and downstream of valve 14.
	Regarding claim 13, the pressure dissipation valve and/or the isolation valve is assigned at least one actuator which is connected in signal-exchanging fashion to the control unit and which is configured to be activated by means of electrical voltage signals and/or electrical current signals [0041] and wherein the control unit is configured to activate the at least one actuator in order to set the pressure difference.  Note the solenoid valves are capable of actuation by pulse-width-modulated electrical signals, though it is not clear if it is required by the claim.
Regarding claim 15, the isolation valve 14 and/or the pressure dissipation valve 16 and/or the pump 22 and/or the accumulator 12 are a constituent part of an anti-lock braking system.  [0026]

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al (US# 20070296264) in view of Heller et al (US# 20090299597).
Haupt et al discloses all the limitations of the instant claims with exception to the specific disclosure of the actuator being activated by means of a pulse-width-modulated electrical signal.  Haupt et al does disclose that in some cases valve 16 is opened to its full extent, whereas valve 14 is opened in a controlled manner [0045], as well as actuating valve 16 in a controlled manner [0046].  Heller et al disclose a brake system and further teach PWM to actuate valves in a controlled manner [0069].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use PWM to control the valves of Haupt et al, as taught by Heller et al, as an obvious means of providing variable control without unnecessary valve complexity or addition voltage modifying elements.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al (US# 20150314686) in view of Heller et al (US# 20090299597).
	Knechtges et al discloses all the limitations of the instant claims with exception to the specific disclosure of the actuator being activated by means of a pulse-width-modulated electrical signal.  Knechtges et al does disclose partial activation of the valves [0037].  Heller et al disclose a brake system and further teach PWM to actuate valves in a controlled manner [0069].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use PWM to control the valves of Knechtges et al, as taught by Heller et al, as an obvious means of providing variable control without unnecessary valve complexity or addition voltage modifying elements.  
 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtges et al (US# 20150314686) in view of Amamoto (US# 20200062229).
	Knechtges et al discloses all the limitations of the instant claims with exception to the specific disclosure the differential pressure being determined by virtue of the pressure present in the region positioned upstream being measured and the pressure present in the region positioned downstream being estimated.   Knechtges et al is silent as to whether the pressures are measured or estimated.  Amamoto discloses a brake system and further teach measuring an upstream pressure with sensor Y and estimating a downstream pressure [0044].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a measured upstream value and an estimated downstream value, as taught by Amamoto et al, for the device of Knechtges et al to provide proper control with minimal costs.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al (US# 20070296264) in view of Amamoto (US# 20200062229).
	Haupt et al discloses all the limitations of the instant claims with exception to the specific disclosure the differential pressure being determined by virtue of the pressure present in the region positioned upstream being measured and the pressure present in the region positioned downstream being estimated.  Haupt et al appears to use multiple sensors [0023].  Amamoto discloses a brake system and further teach measuring an upstream pressure with sensor Y and estimating a downstream pressure [0044].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a measured upstream value and an estimated downstream value, as taught by Amamoto et al, for the device of Haupt et al to provide proper control with minimal costs by reducing the number of sensors required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK